Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 cites the first upright is radially closer to the longitudinal axis than the second upright.  The examiner does not know what is the relationship to the radial direction and the longitudinal direction, and what makes something radially closer to something else. 
If the longitudinal axis is defined as to how it relates the radius that might clear up that the closeness is not about the orientation of upright, but its proximity to the center where the axis is defined. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In claim 1, both end turns extend longitudinally, but in claim 6, one set of end turns is not quite longitudinal. This seems to change a limitation of claim 1 rather than further limiting the subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Matsumoto et al. (U. S. Patent 11,075,560, effective filing date 1/15/2018).
Regarding claim 1, Matsumoto et al. discloses a stator for an electric machine comprising: 
a core 12 defining a plurality of slots 18 extending parallel to a longitudinal axis of the core (as shown in figure 1); 

a second winding assembly comprising a plurality of bridges 22b, each having opposite ends defining second terminals configured for mating engagement with respective first terminals, one of the first and second terminals being inserted into an other of the first and second terminals (as shown in figure 1).
Regarding claim 2, Matsumoto et al. discloses the stator of claim 1, wherein the plurality of bridges is disposed in a ring and the second winding assembly further comprises an electrically non-conductive casing 24 (conducting member) enclosing the ring on a circumferentially outer surface thereof and on a radially inner surface thereof (as shown in figures 4 and 5).
Regarding claim 3, Matsumoto et al. discloses the stator of claim 1, wherein at least one of the first terminals comprises a tenon and the respective one of the second terminals engaged therewith comprises a mortise such that at least one of the bridges is coupled to respective upright by a mortise-and-tenon joint. An essentially cyllindrical shaped  mortise and tenon joint is formed by Matsumoto et al.
Regarding claim 5, Matsumoto et al. discloses the stator of claim 1, wherein at least one of the first terminals comprises a peg and the respective mating one of the second terminals comprises a butt such that the bridges are coupled to respective uprights by a butt-type joint. Matsumoto et al. system forms essentially cyllindrical shaped peg-and-butt joint. 
Regarding claim 6, Matsumoto et al. discloses the stator of claim 1, wherein the first upright is radially closer to the longitudinal axis than the second upright, and radially adjacent end-turns are disposed in radially-nested relationship with one another without crossing over one another. As shown in figure 8, the uprights are oriented with the stator axial direction, but the first wound upright will be closer to the center of the axis in the radial direction, because lower layers of the winding closer to the axis and upper layer uprights will be displaced from the center of the axis. The bridge parts will connect the first U-shape members to adjacent ones in a wave pattern, not looped back on the themselves. 
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable for the stator of claim 1, wherein at least one of the first terminals defines a groove and the respective one of the second terminals engaged therewith comprises a tongue such that the bridges are coupled to respective uprights by a tongue-and-groove joint. Herein a groove is considered to be a long narrow cut and a tongue is a long narrow protrusion fitting into the groove. 
Claim 7 is allowable for the stator of claim 1, wherein: the first winding assembly further comprises a plurality of U-shaped outer conductors each comprising a third upright disposed in a third of the slots, a fourth upright disposed in a fourth of the slots, and an outer end-turn connecting the third and fourth uprights and extending axially over and spanning the end-turn of a one of the conductors, ends of the third and fourth uprights distal from the outer end-turns defining third terminals; and the stator further comprises a third winding assembly comprising a plurality of inner bridges and disposed axially between the core and the second winding assembly such that each of the bridges extends axially over and spans a respective one of the inner bridges, each of the inner bridges having opposite ends defining fourth terminals configured for mating engagement with respective third terminals, one of the third and fourth terminals being inserted into an other of the third and fourth terminals, and the third winding assembly defining a plurality of holes through which respective ones of the first and second uprights extend.
It is not evident that Matsumoto et al. reads on all the limitations of claim 7.  In figure 8, Matsumoto et al. depicts only three U-shape windings and not 4 as cited in claim 7. Also Matsumoto et al. does not teach extending axially over and spanning the end-turn of a one of the conductors.  Claim 7 is considered non-obvious with respect to the closest related prior art.
Claims 8-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 12 is allowable for a stator for an electric machine comprising: 
a core defining a plurality of slots extending parallel to a longitudinal axis of the core; 
stratified layers arranged to form a first winding assembly comprising a plurality of U-shaped conductors having respective end-turns arranged in mutually radially-nested relationship to each other to form a ring, each U-conductor further comprising a first and a second upright disposed in a different one of the slots, and the first winding assembly further comprising a plurality of end-turns connecting respective pairs of the first and second uprights and disposed adjacent to a first end surface of the core, ends of the uprights distal from the end-turns defining first terminals projecting axially beyond a second end surface of the core; and 
a second winding assembly comprising a plurality of bridges arranged in mutually radially-nested relationship to each other to form a second ring, opposite ends of each bridge defining second terminals configured for mating engagement with respective first terminals, and the second winding assembly further comprising an electrically non-conductive casing, at least one of the plurality of bridges embedded in the casing, the casing disposed adjacent to the second end surface of the core with the second terminals engaging the respective first terminals.
Key feature of claims is the radially-nested relationship of the bridges and the electrically non-conductive casing in which the bridges are embedded. The combination of elements will allow the bridges to be compactly positioned and snugly held.   
Claims 13-15 are allowable for dependence on the allowable independent claim 12 and for the citation of further distinguishing subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 3, 2022